OPINION — AG — ** EXPENDITURES — LEGALITY — REVOLVING FUND ** AS SUPERINTENDENT OF THE SCHOOL FOR THE DEAF, I NEED AN OPINION AS TO WHETHER OR NOT THE REVOLVING FUND OF SAID SCHOOL MAY BE EXPENDED IN THE PURCHASE OF LAND DEEMED NECESSARY BY THE STATE BOARD OF EDUCATION, THE GOVERNING BOARD OF THE SCHOOL, FOR THE PROPER MANAGEMENT AND CONDUCT OF THE DAIRY OF THE SCHOOL, SAID DIARY BEING THE ONLY INDUSTRY CONNECTED WITH OR CARRIED ON BY THE SCHOOL. IN THIS CONNECTION ATTENTION IS CALLED TO 62 O.S. 165 [62-165], 62 O.S. 166 [62-166] (1949) CREATING THE REVOLVING FUND OF THE SCHOOL FOR THE DEAF AND PROVIDING THE MANNER IN WHICH SAID FUND MAY BE EXPENDED — ANSWER: YOU ARE AUTHORIZED TO PURCHASE SAID LAND FOR THE PURPOSE, AND TO PAY FOR THE SAME OUT OF AN UNENCUMBERED MONEY IN THE REVOLVING FUND OF THE SCHOOL. CITE: 70 O.S. 915.2 [70-915.2], 62 O.S. 166 [62-166] 62 O.S. 165 [62-165] (FRED HANSEN)